DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Mello on 12/21/2021.
The application has been amended as follows: 
1.	(Currently Amended) A body cavity imaging system, comprising:
a catheter configured for delivery to a body cavity defined by surrounding tissue;
a plurality of ultrasound transducers coupled to a distal end of the catheter, wherein the plurality of ultrasound transducers are disposed on a plurality of splines of a 3D array; and
a plurality of biopotential electrodes disposed on the plurality of splines of the 3D array, wherein a biopotential electrode and an ultrasound transducer are disposed together to form an electrode/transducer pair, and the system includes a plurality of electrode/transducer pairs; and

wherein the activation sequence comprises a pattern of turning on/off transducers from the plurality of ultrasound transducers over a plurality of activation periods, wherein neighboring ultrasound transducers are not sequentially activated in two consecutive activation periods on a single spline, across splines, and/or diagonally across splines. 

2. – 78.  (Cancelled)

79. 	(Previously Presented) The system of claim 1, wherein the body cavity is a heart chamber and the surrounding tissue is one or more walls of the heart chamber. 

80. 	(Previously Presented)  The system of claim 1, wherein the 3D display of the surrounding tissue is presented on a user interface system having a display screen and user control mechanism enabling graphical manipulation of the 3D display of the surrounding tissue.

81. 	(Previously Presented)  The system of claim 1, wherein the 3D array is a basket array, spiral array, a balloon, radially deployable arms, and/or other expandable and compactible structures.  

82. 	(Cancelled) 

83. 	(Currently amended) The system of claim 1, wherein the 3D array includes at least three splines.

84. 	(Currently amended) The system of claim 1, wherein at least two ultrasound transducers are disposed on each spline.

85. 	(Cancelled) 



87. 	(Cancelled) 

88. 	(Currently amended) The system of claim 1, wherein one or more splines comprise a plurality of electrode/transducer pairs.

89. 	(Currently amended) The system of claim 1, wherein a plurality of splines comprise at least one electrode/transducer pair.

90. 	(Currently amended) The system of claim 1, wherein each spline comprises a flexible PCB, and each electrode/transducer pair is electrically coupled to the flexible PCB.

91. 	(Currently amended) The system of claim 1, wherein each electrode/transducer pair shares a common communication path.

92. 	(Currently amended) The system of claim 1, wherein all electrode/transducer pairs on a spline share a common communication path.

93. 	(Currently amended) The system of claim 1, wherein all electrode/transducer pairs on a spline share a common ground.

94. 	(Previously Presented) The system of claim 1, further configured to correlate cardiac or other electrical activity to one or more images generated using an imaging device.  

95. 	(Previously Presented) The system of claim 94, wherein the imaging device comprise an imaging device selected from the group consisting of: 
a fluoroscope; an MRI; 
a CT Scanner; an ultrasound imaging device; and 
combinations of two or more of these.



97. 	(Cancelled)  

98. 	(Cancelled) 




99. 	(Previously presented) The system of claim 1, wherein according to the activation sequence, at least two neighboring ultrasound transducers from the same spline are not activated in successive time periods.

100. 	(Previously Presented) The system of claim 1, further comprising one or more switches configured to selectively open and/or close to electrically connect the transducer to a signal generator.  

101. 	(Previously Presented) The system of claim 100, wherein the one or more switches comprises an opto-coupler.

102. 	(Previously Presented) The system of claim 101, wherein the opto-coupler has an activation time in a range of about 0.01µs to 500µs.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendments to claim 1 and its dependent claims 69-95 and 97-102 are sufficient to obviate the rejection under 35 USC 112(b). The rejection of claims 1, 69-95, and 97-102 are withdrawn.
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793